—In an action to recover damages for personal injuries, the defendant Nancy L. Vaccoro appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Dollard, J.), dated December 15, 1999, as denied her cross motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against her.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
There are issues of fact requiring the denial of summary judgment. O’Brien, J. P., Friedmann, H. Miller and Schmidt, JJ., concur.